Citation Nr: 0601868	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1959 to 
January 1962.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  

In September 2005, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for tinnitus 
is  addressed in the REMAND portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran had Level I hearing in the right ear and 
Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2003 
letter from the Detroit RO to the appellant that was issued 
prior to the initial agency of original jurisdiction (AOJ) 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the claim for an increased 
evaluation, and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the VA.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision and the 
statement of the case (SOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his bilateral 
hearing loss should be rated higher.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran underwent a VA audiological 
examination.  That examination measured the veteran's hearing 
loss and has been included in the claims folder for review.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the veteran 
was asked to provide the names and addresses of any doctors 
or other medical purveyors who had provided treatment to the 
veteran with respect to his bilateral hearing loss.  During 
his testimony before the Board, the veteran admitted that he 
had only received recent treatment, i.e., the issuance of 
hearing aids via his local VA Medical Center.  Any noted 
records were obtained and have been included in the claims 
folder.  Moreover, the veteran was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  The veteran was given notice that the VA 
would help him obtain evidence but that it was up to the 
veteran to inform the VA of that evidence.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone a recent 
medical examination so that the VA would have a complete 
picture of the disability at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2005).  With respect to the issue currently before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran has come before the VA claiming that his 
bilateral hearing loss disability should be assigned a 
compensable evaluation.  For reference purposes, on the 
authorized audiological evaluation, performed in November 
1990, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
65
65
LEFT

20
20
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 43 and for the left ear was 40.  

Again, for references purposes, the veteran underwent a VA 
Audiogical Exam in March 1999.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
70
65
LEFT
15
15
20
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 45 and for the left ear was 44.  

The most recent VA Audiological Examination was performed in 
January 2004.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
70
70
LEFT
15
15
15
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 46 and for the left ear was 41.

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2005); 38 C.F.R. 
§ 4.85(b) and (e) (2005).   See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2005).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman Numeral 
Designation
November 
1990
II
II
March 1999
II
III
January 2004
I
II

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

November 1990			0 percent
March 1999				0 percent
January 2004				0 percent

38 C.F.R. § 4.85, Table VII (2005).  

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2005) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2005), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  Because the veteran does not have four 
frequencies measured at 55 decibels or greater, this 
provision does not apply.  

The second provision, that of 38 C.F.R. § 4.86(b) (2005), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the veteran has 
not been measured to have hearing loss of 70 decibels or more 
at 2000 Hertz.  The amended regulations changed the title of 
Table VIa from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.  

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned a 
compensable evaluation.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.5 (2005).  
In addition, the Court has explained that the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical application of the Rating Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Applying the above test results to Table VIa of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral 
Designation
Left Ear Roman 
Numeral 
Designation
Rating Using 
Table VII 
January 
2004
II
I
0 percent

38 C.F.R. § 4.85, Table VIa and Table VII (2005).  

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  
Accordingly, the Board concludes that a compensable 
evaluation is not supported by the record and increased 
evaluations are not warranted at any time during the pendency 
of the appeal.  See Fenderson, supra.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


REMAND

The veteran has also provided testimony and written 
statements claiming that he suffers from tinnitus and that, 
in his opinion, it is either related to his military service 
or to his service-connected bilateral hearing loss.  The 
veteran did undergo an examination in January 2004.  The 
examiner was asked to express an opinion with respect to the 
etiology of his claimed tinnitus.  The examiner proffered an 
opinion but he admitted that he did not have the benefit of 
reviewing the veteran's claims folder.  

It is the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment, along with the 
veteran's service personnel records and the VA's actions on 
the veteran's other claims, should be accomplished, so that 
the disability evaluation will be a fully informed one in 
regards to the appellant's claims.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board's decision on the merits of his claim is issued.  See 
also 38 C.F.R. § 4.2 (2005) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2005) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  Because a physician has not 
commented specifically on the veteran's contentions and 
assertions (and the specific contention that the tinnitus may 
be secondary to bilateral hearing loss), the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA audiological examination in 
order to determine whether the veteran 
now suffers from tinnitus.  The complete 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner must 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from tinnitus and the etiology of 
the claimed disorder. T he examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or to his service-connected 
bilateral hearing loss.  The examiner 
should further comment on whether the 
veteran's tinnitus, if diagnosed, has 
been caused by acoustic trauma or from 
another cause after the veteran left the 
service.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


